Citation Nr: 1118834	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  07-00 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left hip disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from February 1985 to May 1985 and from January 2004 to March 2005.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that, in pertinent part, granted service connection for a left knee disability, that was assigned an initial 10 percent disability rating, and denied service connection for left hip, right knee, and headache disorders.

In September 2008, the Veteran testified during a hearing at the RO before a Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In a September 2009 decision, the Board denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus and a rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to March 14, 2007, and awarded a 30 percent rating for PTSD, effective from March 14, 2007.  At that time, the Board remanded his claims for service connection for left hip, right knee, and headache disorders, and an increased initial rating for a left knee disability, to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development.

In a February 2011 rating decision, the RO granted service connection for migraine headaches.  The RO's action represents a full grant of the benefits sought as to this matter.

The Board notes that, in an August 2007 written statement, the Veteran requested that the evaluation assigned to his service-connected urticaria be made permanent due to its severity and flare-ups.  In a January 2009 written statement, the Veteran submitted additional medical evidence "in support" of his service-connected hives that he said had gotten worse.  The matter(s) of an increased rating and/or permanent rating for urticaria has not been developed for appellate review and is referred to the RO for appropriate action.  


FINDINGS OF FACTS

1.  Resolving all doubt in the Veteran's favor, left hip strain had its onset during active service.

2.  A right knee disorder did not have its onset and was not permanently made worse during a period of service and is not otherwise related to active service.

3.  The evidence of record preponderates against a finding of flexion limited to 30 degrees, extension limited to 15 degrees, or instability of the left knee, even taking into account the complaints of pain and objective signs of dysfunction.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, a left hip strain, was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  A right knee disorder was not incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010).

3.  The schedular criteria for an initial rating in excess of 10 percent for a left knee disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5260 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In May and July 2005 and May 2008 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the May 2008 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability, and the manifestations and severity of the left knee disability, would be helpful in establishing the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records and VA medical records have been associated with the claims files, to the extent available.  All reasonably identified and available medical records have been secured.  He has not identified any pertinent non-VA medical records.

The Veteran was also afforded VA examinations in December 2005, June 2008, and March 2010, in conjunction with his claims, and the examination reports are of record.

As noted above, in September 2009, the Board remanded the Veteran's case to the RO for further development, which included, obtaining any recent VA treatment records, and scheduling him for a VA examination.  There has been substantial compliance with this remand, as the Veteran was scheduled for a VA examination of his knees and left hip in March 2010 (noted above).  His recent VA treatment records, dated through November2009, were also obtained.

The Board finds the duties to notify and assist have been met.

II.  Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's claims files that includes his written contentions and oral testimony, service treatment and personnel records, and VA medical records and examination reports, dated from 2005 to 2010.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

A.  Service Connection

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  In addition, the law provides that, where a veteran served ninety days or more of active military service, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such active service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable evidence, that there were characteristic manifestations of the disease to the required degree.  Id.

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); see Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

"[I]n order to establish service connection or service- connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

The Veteran maintains that his claimed left hip and right knee disorders were incurred during his second period of active military service.

1.  Left Hip Disorder

The Veteran asserts that he has a left hip disorder that originated during a period of active military service and for which he was continuously treated after discharge from service.  In written and oral statements, including during his September 2008 Board hearing, the Veteran said that he injured his left hip in June 2004 when he fell in a combat zone while wearing body armor.  He complained of subsequent left hip pain and stiffness.  Thus, he maintains that service connection is warranted for a left hip disorder, claimed as hip strain.

In the instant case, after a full review of the record, the Board finds that the evidence as to the question of whether a left hip disorder was incurred in service is in equipoise.  Resolving all reasonable doubt in favor of the Veteran, service connection for a left hip disorder is warranted.

Service treatment records are not referable to complaints or diagnosis of, or treatment for, left hip pain or a left hip disorder.  On a January 2005 Post Deployment questionnaire, the Veteran checked yes to having muscle aches although, on a similar form dated in February 2005, he denied having stiff, swollen or painful joints and muscle aches.  When examined for separation in February 2005, a left hip abnormality was not noted.

Service records indicate that the Veteran was a combat engineer in Iraq.  His responsibilities included finding, disarming, and destroying improvised explosive devices and unexploded ordnances.  

Post service, VA outpatient medical records reflect the Veteran's complaints of left hip pain.  Results of x-rays of his hips performed in August 2005 were essentially negative.

In December 2005, the Veteran underwent VA examination.  According to the examination report, he complained of tenderness on direct pressure of the lateral aspect of the hip that also occurred in concert with left lumbosacral pain.  Upon clinical evaluation, no diagnosis of a chronic left hip disorder was rendered.

When evaluated in the VA outpatient orthopedic clinic in November 2006, the Veteran complained of left hip pain for the past year and said he fell while wearing heavy armor in June 2004.  He also reported other falls.  Results of x-rays of the hip were reported to show mild osteoarthritis.  The assessment was left hip possible impingement.  A bone scan was recommended.  Results of the January 2007 bone scan did not show a hip abnormality.

A March 2010 VA neurological examination report indicates that the examiner commented that the Veteran tended to embellish his symptomatology, but "probably no more so than most [veterans]".

According to a March 2010 VA orthopedic examination report, the examiner reviewed the Veteran's medical records and performed a clinical evaluation.  The examiner noted the results of the August 2005 x-rays of the Veteran's hips, described as unremarkable, and the October 2006 x-rays of the left hip, said to show "mild degenerative arthritis".  According to the VA examiner, the radiologist did not interpret what was meant or where he found evidence of arthritic change.  The VA examiner reviewed the x-rays and found no evidence of joint space narrowing, hypertropic spur formation, and osteoarthritis, and saw no difference in the x-rays of the Veteran's hips performed in 2005 and 2006.

Further, the VA examiner noted that the Veteran complained of radiating left hip pain.  The Veteran indicated that he saw a doctor several months earlier who said his pain was related to degenerative disc disease in his lower spine.  The VA examiner commented that review of x-rays of the Veteran's lumbar spine taken in 2005 were negative.  Objectively, there was tenderness, pain, fatigability, weakness, lack of endurance, but not incoordination, in the left hip.  Results of x-rays of the pelvis and hips taken at the time were negative.  (The Board notes that an August 2008 rating decision granted service connection for lumbar spine osteoarthritis.)  The pertinent diagnosis was left hip strain.  The VA examiner said that the Veteran's history regarding military service would suggest that the left hip condition diagnosed as a left hip strain did occur and begin while he was in active service.

In a January 2011 Addendum, the VA orthopedic examiner responded to the RO's request to provide a rationale for his opinion.  The examiner said that in March 2010 he diagnosed the Veteran with a left hip strain and that the Veteran reported a history of left hip pain that started when he fell in a combat zone while wearing body armor in June 2004.  The examiner stated that the relationship between the Veteran's left hip strain and military service was speculative and based upon the Veteran's history, as there were no specific records the physician could find regarding left hip pain while service.  The VA examiner commented that the results of the January 2007 bone scan revealed no abnormalities and x-rays of both hips were negative.  It was noted that current examination findings revealed complaints of pain with full range of motion although results of x-rays were negative.  The VA examiner reiterated that his conclusion that there was a relationship between when the Veteran's left hip strain was incurred and his military service was based upon the Veteran's reported history to the examiner and speculation on the examiner's part.  

The Veteran's service records document that he was a combat engineer in Iraq who found and disarmed improvised explosive devices and unexploded ordnances in Iraq.  He reported injuring his left hip when he fell while wearing body armor in June 2004.  His account of his exposure is credible and consistent with the circumstances of his service.  

The record further reflects that, in May 2005, shortly after his discharge from active service, the Veteran filed a claim for service connection for a left hip disability, although, at the time of the December 2005 VA examination, while he complained of left hip pain, a left hip disorder was not diagnosed.  But, in November 2006, a VA clinic orthopedist diagnosed a possible hip impingement.  Moreover, in March 2010, a VA examiner did not find the Veteran's reported history of injury in service inconsistent with the circumstances of his service and diagnosed a left hip strain incurred in service.  The Board agrees that the Veteran has established the existence of an in-service injury consistent with the conditions of that time.  In March 2010, the VA examiner noted that the Veteran's history regarding military service suggested that the left hip disorder, diagnosed as a left hip strain, occurred in service.  Here, notwithstanding the findings reported in December 2005, the Board finds the evidence to be in equipoise.  Resolving the benefit of the doubt in the Veteran's favor, service connection is established for a left hip strain.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

2.  Right Knee Disorder

The Veteran does not claim and the record does not show that right knee disability had its onset or is otherwise related to his initial period of active duty.  Veteran asserts that he has a right knee disorder that originated during his second period of active military service and for which he was continuously treated after discharge from service.  In written statements and his oral testimony, he said that he injured his right knee in November 2004 when he tripped over a cable cutter and fell on his knees while wearing body armor (see hearing transcript at pages 8-9, 28).  He also said that a mortar blast blew him out of his bunk and threw him several feet across a floor injuring his right side (Id. at 22 and 28).  Thus, he maintains that service connection is warranted for a right knee disorder.

In the instant case, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's right knee disorder, diagnosed as a right knee strain, was incurred in or otherwise the result of his active military service.

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; VAOPGCPREC 3-2003.

In Smith v. Shinseki, 24 Vet.App. 40, 45 (2010) it was clarified that the presumption applies when a veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders." 38 U.S.C. § 1111. Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based-here, the period of active duty for training. See Crowe v. Brown, 7 Vet.App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991))). In the absence of such an examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based.  

Private pre-service records include a September 2001 statement from an orthopedic surgeon indicating that the Veteran was evaluated for bilateral knee pain, the left more than the right.  Objectively, the Veteran's left knee showed medial joint line tenderness, patellofemoral impingement, positive McMurray testing, and no instability, with similar findings in the Veteran's right knee.  The assessment was bilateral internal derangement with normal appearing x-rays.  An enlistment examination report for the Veteran's second period of active service is not of record.

In March 2010, the VA examiner stated that, based upon review of private medical records, in 2001, prior to entering service, the Veteran's right knee was "symptomatic" and showed medial joint line tenderness, patellofemoral impingement, and a positive McMurray's test.  Based on the foregoing, the Board concludes that the Veteran's right knee disorder existed prior to service.  The objective evidence of record also shows that it was not permanently worsened or aggravated by service.  

Service treatment records show that, in September 2004, the Veteran tripped over a parking lot cable and fell on his knees.  The next day he was treated for complaints of bilateral knee pain and the examiner diagnosed a contusion of the right knee.  In November 2004, he was seen for complaints of right knee pain and the assessment was knee pain of unknown etiology and a possible sprain.  

A January 2005 Post Deployment questionnaire indicates that the Veteran reported having muscle aches, although a similar form dated in February 2005, indicates that he denied having stiff, swollen, or painful joints.

A February 2005 service examination report indicates that the Veteran reported right knee pain after falling in Iraq.  

Post service, the December 2005 VA examination report regarding the Veteran's right knee reveals that he complained of daily, intermittent pain but not swelling.  Objectively, there was no evidence of gross clinical instability, heat, swelling, redness, ligamentous laxity, or crepitus.  There was mild tenderness of patellar compression and no medial or lateral instability.  Range of motion of the right knee was from 0 to 140 degrees.  A right knee disorder was not diagnosed by the VA examiner.

When seen in the VA outpatient clinic in November 2006, the Veteran said his knees gave way when he used stairs.  A right knee disorder was not diagnosed.  X-rays were interpreted to show mild osteoarthritis in the knees.

A January 2007 VA outpatient record includes complaints of right knee pain but no clinical findings or diagnosis associated with that knee.

According to the March 2010 VA orthopedic examination report, the Veteran complained of right knee pain and swelling, with a tendency to give way and a recent episode of locking, that started while he was in Iraq in 2004.  Objectively, the Veteran walked with a broad based gait but no specific limp.  Range of motion of the right knee was from 0 to 120 degrees.  Results of x-rays taken at the time were negative.  The pertinent diagnosis was right knee strain.  

The VA examiner noted that the Veteran's right knee was symptomatic in 2001, prior to entering service, based upon the review of private medical records.  According to the VA examiner, based upon the Veteran's history and current physical findings, it was less likely than not that the Veteran's right knee disorder was made worse by military service and it certainly was not caused by military service as it was present in 2001.

In light of the foregoing, the Board finds that service connection is not warranted for a right knee disorder.  In reaching this determination, the Board notes that the Veteran's pre-service, service and post-service medical records, reflect that the Veteran's right knee disorder preceded his enlistment in the military.  There is no competent evidence refuting this fact.  Furthermore, the March 2010 VA examiner, who reviewed the claims files and performed a clinical evaluation, found, without equivocation, that the Veteran's right knee disorder was not aggravated by service.

To the extent the Veteran is claiming that right knee problems had their initial onset in service, he is competent to do so, but this is not credible in view of the clinical evidence establishing right knee problems prior to the second period of service.  While the Veteran maintains that he has a right knee disorder, related to his active service, as a lay person he has not been shown to be capable of making medical conclusions, thus, his statements regarding diagnosis and causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. at 465.  And although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative evidence of record is against the Veteran's claim for service connection a right knee disorder and his claim must be denied.

Accordingly, the claim is denied.

B. Increased Initial Rating for Left Knee Disability

The Veteran asserts that a higher initial rating is warranted for his knee disability.  In his written statements, and during his September 2008 Board hearing, the Veteran said that his left knee disability was more severe than represented by the currently assigned 10 percent rating.

The present appeal involves the Veteran's claim that the severity of his service-connected left knee disability warrants a higher disability rating.  Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Nevertheless, as noted in the Introduction above, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation during the relevant rating period.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).

In evaluating musculoskeletal disabilities additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2010).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2010).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, and/or impaired ability to execute skilled movement smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  Id.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

By way of history, the record reflects that, in the January 2006 rating decision on appeal, the RO granted service connection for a left disability that was assigned a 10 percent rating under Diagnostic Code 5260 that evaluates limitation of knee flexion.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or groups of minor joints affected by limitation of motion, to be combined not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

Given the disability evaluation assigned the Veteran's knee disability, potentially applicable Diagnostic Codes provide ratings as follows.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010), if flexion of the knee is limited to 45 degrees, a 10 percent rating is assigned.  If flexion of the knee is limited to 30 degrees, a 20 percent rating is in order.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010), if extension of the knee is limited to 10 degrees, a 10 percent rating is assigned.  If extension of the knee is limited to 15 degrees, a 20 percent rating is in order.

In a precedent opinion by the VA General Counsel, it was held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59, 990 (2004).  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.  Id.

In a separate precedent opinion, the VA General Counsel held that separate compensable ratings may also be assigned in cases where the service-connected disability includes both arthritis and instability, provided, of course, that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).  In this regard, under Diagnostic Code 5257, impairment of the knee, manifested by recurrent subluxation or lateral instability, will be rated 10 percent disabling when slight, 20 percent disabling when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2010).

Upon review of the probative medical evidence of record, the Board is of the opinion that an initial rating in excess of the currently assigned 10 percent is not warranted for the Veteran's service-connected left knee disability.

VA medical records, dated from 2005 to 2010, reflect the Veteran's complaints of left knee pain, without clinical evidence of more than minimal loss of motion or a finding of instability.  Results of x-rays of the knee taken in August 2005 revealed no significant degenerative changes.  

Results of a magnetic resonance image (MRI) of the Veteran's left knee performed in November 2005 showed a very small joint effusion and no appreciable internal derangement.  A loose body was not identified.

On VA examination in December 2005, the Veteran complained of daily average discomfort that he rated as a 7 or 8 on a pain scale of 1 to 10.  He had weekly flare-ups of knee pain that lasted one or two days and that he treated with hot showers and Naprosyn.  He denied any incapacitation due to the left knee and denied any locking or effusion.  Ascending and descending stairs caused left knee pain.  

Objectively, there was no left knee clinical instability and McMurray's and Drawer's signs were negative.  There was no medial lateral instability at the left knee, and no heat, swelling, redness, and ligamentous laxity were noted.  There was a mild to moderate degree of tenderness on direct patellar compression.  Range of motion of the left knee was from 0 degrees extension to 123 degrees flexion.  There was pain at the end-point of flexion testing.  Range of motion testing was not further limited by pain, fatigability, or incoordination on repetitive testing.

When seen in the VA outpatient clinic in October 2006, the Veteran complained of left knee pain.  Objectively, there was no edema, swelling, discoloration, or deformity and range of motion was good.  There was mild crepitus but no significant tenderness and his gait was normal.

When seen in the VA outpatient orthopedic clinic in November 2006, the Veteran complained of bilateral knee pain.  He denied knee locking but said his knees gave way when he used stairs.  Range of motion of the Veteran's knees was from 0 to 135 degrees.  Results of x-rays taken at the time were interpreted to show mild osteoarthritis and left knee abnormal lateral patellar tilt.  

A June 2008 VA examination report includes the Veteran's complaints of daily knee pain and giving way.  His pain was worse with kneeling, squatting, weather changes, and using stairs.  He denied missing any work or requiring special accommodations due to his left knee disability.  Objectively, the Veteran was 68 inches tall and weighed 236 pounds.  Range of motion of the Veteran's left knee was normal extension and flexion to 115 degrees with pain.  He did not walk with a limp and there was no instability or laxity noted on clinical testing.  Results of x-rays taken at the time showed mild degenerative arthritis equal in both knees and the VA examiner opined that the arthritis was not related to the Veteran's left knee torn meniscal injury.

According to the March 2010 VA orthopedic examination report, the examiner noted that results of the August 2005 x-rays were said to show no significant degenerative changes, although it was thought that there might be a small loose body in the left knee on the lateral view.  Results of the November 2005 MRI of the left knee did not show loose bodies or osteoarthritis.  The 2006 x-rays showed calcification in the area of the patellar tendon just proximal to the left tibial tuberosity with a negative patellofemoral joint of both knees on skyline views.  The radiologist interpreted this as mild degenerative changes due to small spurs.  However, the VA examiner reviewed the x-rays and found no evidence of any significant bone spurs and could not make any diagnosis of degenerative osteoarthritis at all.  The VA examiner found no difference in the x-rays of the Veteran's left knee taken in 2005 and 2006.  It was noted that an October 2009 VA outpatient Physical Therapy examination revealed essentially normal left knee strength (5/5) with no laxity or instability.

Further, it was also noted that the Veteran worked as a correctional officer and said that his job was a sedentary one that was not interfered with by his left knee disability.  He said he took 26 to 30 days off in the past year because of his hip and knee problems.  However, the VA examiner was unsure if this was true since the Veteran said he was entitled to family leave due to his neck and hive disorders.

The Veteran complained of daily left knee pain, said his knee gave way on stairs, and wore a custom made brace but had difficulty maintaining its position because it tended to slip.  He said his knee became puffy every few weeks.  His so called flare-ups occurred only with stair activity that might occur two or three times a week.  He said his left knee locked and tended to give way, particularly on stairs.  The Veteran said he had to take time off from work and had to get up and move around while sitting at work because of his knee.  His day to day activities were restricted because of difficulty standing and walking and with ascending and descending stairs.  

Objectively, the Veteran had a broad-based gait but no specific limp.  He had a custom brace on the left knee that the VA examiner said was ill-fitting and did not provide any substantive support.  There was normal knee alignment and the Veteran was able to squat to 60 degrees bilateral knee flexion with external support.  Range of motion of the Veteran's left knee was from 0 to 125 degrees with pain beginning at 90 degrees.  After the final repetition in motion, there was pain, fatigability, weakness, and lack of endurance, but no incoordination.  

Further, there was slight patellofemoral crepitus of the left knee that had healed arthroscopic scars.  There was no soft tissue thickening about the knee and no joint effusion.  There was no localized tenderness about the joint lines.  Patellar alignment and tracking was normal with no subluxation.  Lachman's test was negative and there was no varus or valgus laxity; there was negative anterior and posterior drawer's sign and no instability was found.  Results of x-rays of the left knee taken at the time showed calcification in the patella tendon just proximal to the tibial tubercle.  The VA examiner commented that he found no x-ray evidence of arthritis of the left knee by x-ray or MRI, although the Veteran's range of motion of the knee was more limited currently than in 2006.  The VA examiner noted that there was pain on motion that was more limited than in 2006 and no evidence of subluxation or instability of the left knee.  

In light of the ranges of motion, noted above, the Veteran has not met the criteria for even a minimal compensable evaluation for his left knee disability under Diagnostic Code 5260 or 5261.  Still, in light of his pain, weakness, and discomfort he was assigned a 10 percent rating, apparently in accordance with DeLuca, and Diagnostic Code 5260.  However, objective evidence of dysfunction is not sufficient to assign a higher rating.

While, in December 2005, the Veteran did not complain that his knee was unstable or gave way, in November 2006, June 2008 and March 2010, he said that it did.  Importantly, however, there was no clinical finding of instability during the December 2005, June 2008, and March 2010 VA examinations, or in any outpatient clinical record.  Moreover, the most recent x-rays of the Veteran's knees, taken in August 2010 were interpreted to show only calcification in the patella tendon just proximal to the tibial tubercle.  Since instability is readily observable by medical personnel, who have no apparent interest in the degree of compensation assigned, the clinical evidence showing the knee is stable is more probative than the Veteran's unsubstantiated claim of instability.  Thus, neither a higher rating nor a separate 10 percent rating for instability is warranted.  See VAOPGCPREC 23-97.

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The effects of pain reasonably shown to be due to the Veteran's service-connected left knee disability are contemplated in the currently assigned 10 percent rating.  Even with consideration of the finding of limitation of knee motion due to pain (from 90 degrees) reported by the March 2010 VA examiner, there is no indication that pain, due to disability of the left knee, caused functional loss greater than that contemplated by the currently assigned 10 percent evaluation.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  A separate evaluation for pain is not for assignment.  Spurgeon.

The preponderance of the objective medical evidence of record is against the Veteran's claim for an initial rating in excess of 10 percent for his service-connected left knee disability.  Moreover, the evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b).

The Board has also considered whether the Veteran's left knee disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

The Board further notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based upon individual unemployability due to service- connected disabilities is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  However, in March 2010, the Veteran told the VA examiner that he was employed and he testified to his employment during his September 2008 Board hearing.  Thus, any further consideration of the Veteran's claim under Rice is not warranted at this time.

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, supra; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the evidence reflects that the Veteran's symptoms have remained essentially constant throughout the course of the period on appeal and, as such, staged ratings are not warranted.


ORDER

Service connection for a left hip disorder, diagnosed as a left hip strain, is granted.

Service connection for a right knee disorder is denied.

An initial rating in excess of 10 percent for a left knee disability is denied.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


